DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final action on the merits of application 16/509541 responsive to 01/26/2021.   Claims 1-20 are pending.


Drawings
The drawings were received on 01/26/2021.  These drawings are accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes 5142943 in view of Ohr 2018/0038423.

Regarding claim 1 Hughes shows: A side axle disconnect for an electrically-powered vehicle, comprising: an input hub 120 arranged to non-rotatably connect to an NOT shows: a plurality of pairs of wedge plate segments radially disposed between the input hub and the output race, each wedge plate segment including a ramp in contact with a respective ramp of the plurality of ramps; 
an actuator cage; and, 
a first actuator plate, 
wherein: for a connect mode of the side axle disconnect, the plurality of wedge balls 60 is arranged to non-rotatably connect the input hub and the output race to transmit torque from an electric motor 16 of the electrically-powered vehicle to a wheel 28 of the electrically- powered vehicle connected to the half-axle 27; in a disconnect mode of the side axle disconnect, relative rotation between the input hub and the output race is enabled; and, to transition from the connect mode to the disconnect mode: 

Hughes further does NOT shows: the first actuator plate is arranged to be displaced in a first direction by an actuator; the first actuator plate is arranged to displace the actuator cage in a first axial direction; and, the actuator cage is arranged to circumferentially displace the plurality of pairs of wedge plate segments to decrease a frictional contact between the plurality of pairs of wedge plate segments and the output race, or to break contact between the plurality of pairs of wedge plate segments and the output race.



Ohr discloses in Figures 2-6, 13 and 14:
a plurality of pairs of wedge plate segments (216, 218 Fig 13, 14, paragraphs 0056, 0057) radially disposed between the input hub (104, 212, 214 note paragraph 0057 lines 3-6) and the output race 102, each wedge plate segment including a ramp (radial, outer surface of 216, 218) in contact with a respective ramp (inside of 212, 214) of the plurality of ramps; 
an actuator cage 144 (Ohr Fig 2-6); and, 
a first actuator plate 146 (Ohr Fig 2-6), 
wherein: for a connect mode of the side axle disconnect, the plurality of wedge plate segments (216, 218) is arranged to non-rotatably connect the input hub 102 and the output race (212, 214, 104) to transmit torque from an drive source; in a disconnect mode of the side axle disconnect, relative rotation between the input hub and the output race is enabled; and, to transition from the connect mode to the disconnect mode: 

the first actuator plate 146 is arranged to be displaced in a first direction (along AR) by an actuator (paragraph 0036); the first actuator plate 146 is arranged to displace the actuator cage 144 in a first axial direction (Fig 6A,B paragraph 0048); and, the actuator cage is arranged to circumferentially displace the plurality of pairs of wedge plate segments (216, 218) to decrease a frictional contact between the plurality of pairs of wedge plate segments (disengage) and the output race, or to break contact between the plurality of pairs of wedge plate segments and the output race.  (Examiner’s position is that the actuator (paragraph 0036) moves plate 146 which in turn moves 144)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to replace the wedge ball device of Hughes with a wedge plate segment and cage device as taught by Ohr as the two provide the same result of connecting the drive to the output and the wedge plates can provide greater drive surface area.   Examiner further notes that the combination of Ohr Fig 2-6 and Ohr Fig 13, 14 is disclosed in paragraph 0057 of Ohr “The discussion above pertaining to assembly 100 is applicable to assembly 200 except as noted”

Regarding claim 2 comprising a second actuator plate, Hughes discloses wherein to transition from the connect mode to the disconnect mode: the an actuator plate 66 is arranged to be rotated by the actuator 38; the first actuator plate is arranged to displace (with ball 68) the second actuator plate 64 in the first axial direction; and, the second actuator plate is arranged to displace part 39.
Examiners position is that it would be obvious to further use the ball ramp arrangement of Hughes as the actuator for the plate segment arrangement of Ohr to obtain the operation of the claimed device.

Regarding claim 3 Ohr shows: wherein: each pair of wedge plate segments (216, 218) includes a first wedge plate segment 216 and a second wedge plate segment 218; 

Regarding claim 4: Ohr shows: the plurality of ramps (on 212, 214) includes a plurality of first ramps sloping radially inwardly 212 in a first circumferential direction, and a plurality of second ramps 214 sloping radially inwardly in a second circumferential direction, opposite the first circumferential direction; and, to transition from the connect mode to the disconnect mode, said each protrusion is arranged to slide the respective first wedge plate segment radially outwardly and in the second circumferential direction along a respective first ramp, and to slide the respective second wedge plate segment radially outwardly and in the first circumferential direction along a respective second ramp.

Regarding claim 10 wherein to transition from the disconnect mode to the connect mode, the actuator is arranged to displace the first actuator plate in a second direction, opposite the first direction. (Paragraph 0048, 0049, 0057)

wedge balls 68 of the side axle disconnect, an input hub 120 of the side axle disconnect with an output race 138 of the side axle disconnect, each pair including a first wedge plate segment and a second wedge plate segment; and, transmitting torque from an axle (gear part of 120), non-rotatably connected to the input hub, of a drive train of an electric motor 16 of the electrically-powered vehicle through the side axle disconnect to a wheel 28 of the electrically-powered vehicle connected to a half-axle 27 of the drive train, the half-axle 27 non-rotatably connected  (by 40) to the output race 138; and, to transition from the connect mode to a disconnect mode of the side axle disconnect: Hughes does not shows: displacing, with an actuator, a first actuator plate of the side axle disconnect in a first direction; displacing, with the first actuator plate and in a first axial direction, an actuator cage of the side axle disconnect; circumferentially displacing the first wedge plate segments and the second wedge plate segments; decreasing a frictional contact between the plurality of pairs of wedge plate segments and the output race, or breaking contact between the plurality of pairs of wedge plate segments and the output race; and, enabling relative rotation between the input hub and the output race.

Hughes discloses an electric vehicle with wedge clutch operated half axles but does not disclose the details of a wedge plate segment clutch and wedge plate segment clutch operation as claimed and underlined.  However,

Ohr discloses:
 displacing, with an actuator (paragraph 0036), a first actuator plate 146 of the side axle disconnect in a first direction (paragraph 0048); displacing, with the first actuator plate and in a first axial direction, an actuator cage 144 of the side axle disconnect; circumferentially displacing the first wedge plate segments 216 and the second wedge plate segments 218 (paragraph 0057); decreasing a frictional contact between the plurality of pairs of wedge plate segments and the output race, or breaking contact between the plurality of pairs of wedge plate segments and the output race; and, enabling relative rotation between the input hub and the output race.
(Examiner’s position is that the actuator (paragraph 0036) moves plate 146 which in turn moves 144)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to replace the wedge ball device of Hughes with a wedge plate segment and cage device as taught by Ohr as the two provide the same result of connecting the drive to the output and the wedge plates can provide greater drive surface area.
Examiner further notes that the combination of Ohr Fig 2-6 and Ohr Fig 13, 14 is disclosed in paragraph 0057 of Ohr “The discussion above pertaining to assembly 100 is applicable to assembly 200 except as noted”


15. The method of claim 14, wherein circumferentially displacing the first wedge plate segments 216 and the second wedge plate segments 218 includes: for each first wedge plate segment 216, sliding, with the actuator cage, a ramp of the first wedge plate segment radially outwardly and in a first circumferential direction along a first ramp 212 of the input hub; and, for each second wedge plate segment 218, sliding, with the actuator cage, a ramp of the second wedge plate segment radially outwardly and in a second circumferential direction, opposite the first circumferential direction, along a second ramp 114 of the input hub.


Regarding claim 19 Hughes shows: A side axle disconnect for an electrically-powered vehicle, comprising: an input hub 120 arranged to non-rotatably connect to an axle (geared portion of 120) of a drive train of the electrically-powered vehicle, and including a radially inner surface with a plurality of ramps 70; an output race 138 arranged to non-rotatably connect to a half-axle 27 of the drive train; a plurality of wedge balls radially disposed between the input hub and the output race; Hughes does not shows: an actuator cage including a plurality of protrusions extending in a first axial direction; and, an actuator plate, wherein: each pair of wedge plate segments of the plurality of pairs of wedge plate segments includes a first wedge plate segment and a second wedge plate segment; each first wedge plate segment includes a radially outer surface with a ramp in contact with a respective ramp of the plurality of ramps; each second wedge plate segment includes a radially outer surface with a ramp in contact with a respective ramp of the plurality of ramps; for said each pair of wedge plate segments, a protrusion of the plurality of the plurality of protrusions is disposed between the first wedge plate segment and the second wedge plate segment; for a connect mode of the side axle disconnect, the plurality of pairs of wedge plate segments is arranged to non-rotatably connect the input hub and the output race to transmit torque from an electric motor 16 of the electrically-powered vehicle to a wheel connected to the half-axle; in a disconnect mode of the side axle disconnect, relative rotation between the input hub 120 and the output race 138 is enabled; and, to transition from the connect mode to the disconnect mode: Hughes further does not show: the actuator plate is arranged to be displaced by an actuator in a first direction; the actuator plate is arranged to displace the actuator cage in a first axial direction; and, the protrusion of the plurality of the plurality of protrusions is arranged to circumferentially displace the first wedge plate segment and the second wedge plate segment radially outwardly and away from each other to decrease a frictional contact between the plurality of pairs of wedge plate segments and the output race, or to break contact between the plurality of pairs of wedge plate segments and the output race.

Hughes discloses an electric vehicle with wedge clutch operated half axles but does not disclose the details of a wedge plate segment clutch and wedge plate segment clutch operation as claimed and underlined.  However,



an actuator cage 144 including a plurality of protrusions 134 extending in a first axial direction; and, an actuator plate 146, wherein: each pair of wedge plate segments of the plurality of pairs of wedge plate segments includes a first wedge plate segment 216 and a second wedge plate segment 218; each first wedge plate segment includes a radially outer surface with a ramp in contact with a respective ramp of the plurality of ramps (on 212); each second wedge plate segment 218 includes a radially outer surface with a ramp in contact with a respective ramp of the plurality of ramps (on 214); for said each pair of wedge plate segments, a protrusion of the plurality of the plurality of protrusions is disposed between the first wedge plate segment and the second wedge plate segment; for a connect mode of the side axle disconnect, the plurality of pairs of wedge plate segments is arranged to non-rotatably connect the input hub 102 and the output race (104, 212, 214) to transmit torque from a drive to a wheel in a disconnect mode of the side axle disconnect, relative rotation between the input hub 102 and the output race 104 is enabled; and, to transition from the connect mode to the disconnect mode: the actuator plate 146 is arranged to be displaced by an actuator (paragraph 0036) in a first direction; the actuator plate is arranged to displace the actuator cage 144 in a first axial direction; and, the protrusion of the plurality of the plurality of protrusions is arranged to circumferentially displace the first wedge plate segment and the second wedge plate segment radially outwardly and away from each other to decrease a frictional contact between the plurality of pairs of wedge plate segments and the output race, or to break contact between the plurality of pairs of wedge plate segments and the output race.

(Examiner’s position is that the actuator (paragraph 0036) moves plate 146 which in turn moves 144)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to replace the wedge ball device of Hughes with a wedge plate segment and cage device as taught by Ohr as the two provide the same result of connecting the drive to the output and the wedge plates can provide greater drive surface area.
Examiner further notes that the combination of Ohr Fig 2-6 and Ohr Fig 13, 14 is contemplated in paragraph 0057 of Ohr “The discussion above pertaining to assembly 100 is applicable to assembly 200 except as noted”



Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes 5142943 in view of Ohr 2018/0038423 in view of Strong 2014/0332335.

Regarding claim 5 Hughes in view of Ohr fails to show resilient elements to displace the wedge plates.   However it is known to use resilient elements between the wedge plates to cooperate with and axial acting actuator to further control the wedge TOWARD each other.   While Strong shows the resilient elements displacing segments toward each other and not away, it is known to provide the actuator and resilient element to act in opposition with one or the other acting to bias toward engagement and the other acting away, it is a mere reversal of parts to have the resilient elements of Strong displace the respective plates away from each other instead of toward each other.    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to use resilient elements to bias the plate segments in a direction as taught in Strong with the motivation to provide a spring biased position that does not require ongoing application of power to an actuator to maintain the plate engaged or dis-engaged position.

Regarding claim 6 Ohr shows; the plurality of ramps (on 212, 214) includes a plurality of first ramps sloping radially inwardly 212 in a first circumferential direction, and a plurality of second ramps 214 sloping radially inwardly in a second circumferential direction, opposite the first circumferential direction; and, to transition from the disconnect mode to the connect mode, said each resilient element is arranged to slide 

Regarding claim 7 wherein to transition from the disconnect mode to the connect mode, said each resilient element is arranged to circumferentially displace the respective first wedge plate segment and the respective second wedge plate segment away from each other to increase frictional contact between the plurality of pairs of wedge plate segments and the output race, or to contact the output race with the plurality of pairs of wedge plate segments.  (Examiner position is that this is a mere reversal of parts from the operation of Strong.)

Claims 8, 9, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes 5142943 in view of Ohr 2018/0038423 in view of Strong 2014/0332335 and further in view of Ince 2017/0227065.

Regarding claim 8 Hughes in view of Ohr and Strong do not show a first resilient element engaged with the cage.   However in a wedge clutch Ince shows:  comprising: a first resilient element (112 in Fig 3) engaged with the actuator cage 126, wherein to transition from the connect mode to the disconnect mode, the first resilient element is arranged to displace the actuator cage in a second axial direction, opposite the first axial direction, with respect to the plurality of pairs of wedge plate segments.   In Ince 

Regarding claim 9 Ince shows the first resilient element 112 is in contact with the input hub 102; and, to transition from the disconnect mode to the connect mode, the first resilient element is arranged to displace the actuator cage in the second axial direction with respect to the input hub.

Regarding claim 16 Hughes in view of Ohr and Strong do not show a first resilient element with the cage however: Ince shows:  transitioning from the disconnect mode to the connect mode by: displacing, with a first resilient element 112 of the side axle disconnect, the actuator cage 114 in a second axial direction, opposite the first axial direction; circumferentially displacing, with a plurality of resilient elements (Strong 118) of the side axle disconnect, the first wedge plate segments (Strong 116) and the second wedge plate segments; increasing a frictional contact between the plurality of pairs of wedge plate segments and the output race (Strong 112), or contacting the output race with the plurality of pairs of wedge plate segments; and, non-rotatably connecting the input hub and the output hub with the plurality of pairs of wedge plate 

Regarding claim 17 wherein circumferentially displacing, with a plurality of resilient elements (Strong 118) of the side axle disconnect, the first wedge plate segments and the second wedge plate segments includes, with the plurality of resilient elements: for each first wedge plate segment, sliding a ramp of the first wedge plate segment radially inwardly and in a first circumferential direction along a first ramp of the input hub; and, for each second wedge plate segment, sliding a ramp of the second wedge plate segment radially inwardly and in a second circumferential direction, opposite the first circumferential direction, along a second ramp of the input hub.

Regarding claim 20 Hughes in view of Ohr and Strong do not show a first resilient element with the cage however: Ince shows:  a first resilient element 112; and, a plurality of resilient elements (Strong 118), wherein: for said each pair of wedge plate segments: a respective first resilient element of the plurality of resilient elements is engaged with the first wedge plate clutch; a respective second resilient element of the 


Allowable Subject Matter
Claims 11, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MARK A MANLEY/Primary Examiner, Art Unit 3659